Case 10-44521-drd11        Doc 132 Filed 01/27/20 Entered 01/27/20 15:28:33           Desc
                             Main Document     Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI

In re:                                            )
                                                  )
ZIAD H. AL-SAOUDI,                                )      Case No. 10-44521-drd-11
                                                  )
                          Debtor.                 )

                                          ORDER


         ORDERED that the Motion to Vacate the Order of Discharge filed by ReadyCap

Lending, LLC, is hereby denied.



Dated: January 27, 2020                           /s/ Dennis R. Dow
                                                  Honorable Dennis R. Dow
                                                  United States Bankruptcy Court
